Case: 17-40323      Document: 00514296440         Page: 1    Date Filed: 01/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-40323
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        January 5, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

DAVID TIBERIOUS ROUGEAU,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:16-CR-54-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent David Tiberious
Rougeau has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores,
632 F.3d 229 (5th Cir. 2011). Rougeau has filed an untimely response and a
motion asking that we consider his response despite its untimeliness. That
motion is GRANTED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40323    Document: 00514296440     Page: 2   Date Filed: 01/05/2018


                                 No. 17-40323

      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Rougeau’s response. The record is not sufficiently
developed to allow us to make a fair evaluation of Rougeau’s claim of ineffective
assistance of counsel; we therefore decline to consider that claim without
prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014). We concur with counsel’s assessment that the appeal presents
no nonfrivolous issue for appellate review. Accordingly, the motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2